Title: To James Madison from James Leander Cathcart, 4 July 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 8.
						Sir
						Leghorn 4 July 1802
					
					By inclosures A. & B & my dispatch No. 7 forwarded by Ship Liberty on 3d. June you will be informed of every transaction worthy notice in relation to our affairs with Tunis & Tripoli.
					You will please to observe that the cruizers of Tripoli have been frequently at Sea since the war commenc’d & thence concieve the danger our Merchant ships have been exposed to, from the returns of our Consuls you will be informed of the extent of our Commerce in this Sea—which never was so valuable as it was at the period and since the Bashaw of Tripoli commenced Hostilities.  I have seen twenty four sail of American vessels in this port at once last year—two thirds of whom were unarmed.  Can the Wisdom of Govt. devise no means either to prevent the Cruizers of Tripoli from putting to sea or our merchant ships from passing up the Mediterranean unarmed & without Convoy, is it not possible to prohibit them (for their own sakes) from coming past Gibraltar unless armed sufficiently to defend themselves when three or four are together or under convoy of some of our ships of war, probably if the war is continued, by govt. declaring, that the seamen captured under certain predicaments would not be redeemed at the publick expense, would have the desired effect.  Govt. will determine on the propriety as well as the Utility of a similar act, at this moment as well as the tendency, whenever we may be embroiled with any of the other Barbary states.
					The Bashaw of Tripoli seems disposed to enter into a treaty with us, but upon what terms he has not yet declared; Mr. Eaton informs me that a proposition of peace on the part of the Bashaw of Tripoli came thro’ the Bey of Tunis, when it was proposed that the latter should be mediator & Guarantee; Mr. Eaton answd. that we prefer peace to war—when we can obtain it upon honorable terms, but not otherwise.  I like to see the hero of Tripoli seeking mediums for accomodation as it shews he is heartily tired of the war as well as his meanness; he wishes to be unembarassed to act with the Swedes as he thinks proper, as he has had frequent proofs of their want of energy, But I presume that the President will not find it conducive to our interests to admit any other mediators when he considers that the result of the Mediation of the most potent Dey of Algiers only tended to embarrass us without producing the least benefit whatever; We would do well to confide in the strength of our own arms only.  Any other dependence however flattering the appearance will ultimately prove fallacious & we shall undoubtedly become the dupe of our own credulity.
					I really feel the sense I have of our National dignity wounded by the Swedish Admiral declaring that the U. S of America could not enter into a seperate Negotiation with Tripoli without consulting them, when at the same moment he was endeavouring to conclude on terms to form the Basis of a seperate peace; this Stratagem in my opinion was as mean as unjustifiable.  I never was deceived by them for I never placed the least confidence in their protestations.  Mr. Nissen has certainly so far rendered us as many & as great Services as we had any right to expect from the Agent of a foreign Nation, but it is by no means ungenerous to beleive that he would be happy to embrace any advantages that might present themselves in the course of the war to turn them to the benefit of his own country in preference to the United States, or in other words that he would be happy if we would continue the war until Denmark concluded on terms of permanent Peace with Tripoli.  Last year their temporary arrangement was effected under the Lee of the Ships of War of the U. S.
					Mr. Nissen wishes no negotiation may take place till I am present.  His diffidence of our affairs arises from the most egrigious manner in which Col. Tornquist was duped into a Compliance with Terms which were never ratified by Sweden, & his fear that the U. S. may agree to others similar, or such as would either serve to precipitate the war with Denmark or oblige them to Concessions.  As this dispatch will arrive at the Seat of Govt. long after their determinations are established on fixed principles, I may without incurring the censure engendered by Egotisms, declare that the most intelligent Officer who has not a knowledge of the Language & manners & Customs of Barbary may be led astray by specious pretences, notwithstanding he may have the best intentions imaginable, & that the President may rely that if ever I commit an Error it will proceed from the head but never from the heart to prevent which with me as well as others, nothing would be of such essential service as instructions founded on fix’d principles & couched in terms explicit & concise.
					In my last I requested you to forward me a credit upon the house of Dupony & Brothers of this city to furnish me with cash as I may want it & to take their Reimbursemt. by drawing upon our Navy agents at London, or if more convenient an order upon Messrs. Degen Purviance & Co.  I have the honor to subscribe myself with the greatest respect Sir Yr. most obedt. Servt.
					
						James Lear: Cathcart
					
					
						P.S.  I recd. (a few days ago) the pamphlets alluded to in your last.  They were forwarded by Mr. Gavino to Barcelona & from thence forwarded by a Mr. Stirling by post, who signs himself Pro Consul, for which I was charged 11 dollars 1/3; postage is a terrible tax upon our consuls; at many places it amounts to more than their fees of office.
					
				 
					Enclosure
					
						
							
							Sir
							Leghorn July 4th: 1802.
						
						The Bashaw of Tunis irritated by the insidious communications of the Bashaw of Tripoli & the Slanders of the Algerine Jews whose Interests are connected in desiring to have a Consul appointed at Tunis more congenial to their interest & less acquainted with Barbary affairs than they suppose me to be, seems determined to exclude me the Regency.  I presume the President will support any Agent he may think proper to appoint provided his conduct merits it; but it becomes a matter worthy of consideration whether the appointment of some other person to supersede Mr. Eaton would not be Conducive to our Interests at Tunis by preventing any bickerings from taking place relative to the person of a Consul: If so I request no delicacy on my acct. may prevent the nomination, for altho’ prefermt. is grateful & indeed expected by every officer in all services, yet the convenience of an Individual ought in my Opinion, never to be held in competition with the publick good: & the President may rely that my Country shall Always command my Services whenever they may be thought useful & in any way compatible with my Character and present rank: My greatest Ambition is to be accessory to establishing the Peace of our country with the Barbary states on the same footing that France & Great Britain have established theirs.  It cost them much time, expence & many Struggles before they procured the respect due to their flags & national rights, but ultimately they succeeded by stamping those Barbarians with a decided dread of their arms; and so will we if we act with the same persistence & decision  When ever Govt. subscribes to the smallest concession from that day we date our prostration.  I have the honor to remain with the greatest respect & esteem, Sir Your most obedt. St.
						
							James Lear: Cathcart
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
